461 F.2d 1268
UNITED STATES of America, Plaintiff-Appellee,v.Leslie John LENHARD, Defendant-Appellant.
No. 844, Docket 71-1699.
United States Court of Appeals,Second Circuit.
May 31, 1972.

William J. Cotter, Buffalo, N. Y., for appellant.
Richard J. Arcara, Asst. U. S. Atty.  (C. Donald O'Connor, Acting U. S. Atty., for the W. D. N. Y., of counsel), for appellee.
Before KAUFMAN and MANSFIELD, Circuit Judges, and LEVET, District Judge.*
PER CURIAM:


1
We affirmed, 455 F.2d 1406, the conviction of John Leslie Lenhard for failing to report and submit to induction into the armed forces in violation of 50 U.S.C. App. Sec. 462 (1964).  In response to Lenhard's petition for a writ of certiorari, the Solicitor General asserted a position different from that previously advanced by the United States in this court and urged the Supreme Court to grant the petition, vacate our judgment and reverse the conviction.  The Supreme Court granted the petition, vacated our judgment and remanded the case to us for consideration in light of the Solicitor General's newly asserted position. 405 U.S. 1013, 92 S. Ct. 1296, 31 L. Ed. 2d 477 (1972).


2
Accordingly, we reverse Lenhard's conviction.



*
 Of the Southern District of New York, sitting by designation